Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Indicating Allowable Subject matter
1.	Applicant's arguments filed on 12/27/2020 have been fully considered.  The prior arts fail to either disclose or suggest the combination of features as arranged and claimed by applicant(s). In light of the newly amended feature(s), arguments of pp. 9-10 and in conjunction with all other limitations of the independent claims render claims 14, 22 and 23 allowable.
The dependent claims 16-21 and 24-26 being further limiting the independent claims, definite and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.

/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171